WALLIS, J.
We affirm this Anders1 appeal in all respects. However, we note that the judgment contains a scrivener’s error in stating Appellant’s conviction for aggravated battery with a deadly weapon. The jury found Appellant guilty of the lesser-included offense of aggravated assault with a deadly weapon, and the lower court adjudicated Appellant guilty of aggravated assault, “the lesser included offense as found by the jury.” Thus, we remand this case for correction of the scrivener’s error on the judgment. See, e.g., Downey v. State, 114 So.3d 356 (Fla. 5th DCA 2013) (affirming an Anders appeal but remanding for correction of scrivener’s errors).
AFFIRMED AND REMANDED WITH INSTRUCTIONS.
BERGER and EDWARDS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).